                   Case 1:20-cv-04867-NRB Document 1 Filed 06/25/20 Page 1 of 20



     Anastasi Pardalis
 1
     Pardalis & Nohavicka, LLP
 2   950 Third Avenue, 25th Floor
     New York, NY 10022
 3   Telephone: (718) 777-0400
     Facsimile: (718) 777-0599
 4
     Attorneys for the Plaintiff
 5
     UNITED STATES DISTRICT COURT
 6   SOUTHERN DISTRICT OF NEW YORK
 7   --------------------------------------------------------
     GIANNIS ANTETOKOUNMPO,                                   )
 8                                      Plaintiff,            )   Civ. Case No.
                                                              )
 9                           -v-                              )
10                                                            )
     JOHN STANKO d/b/a EVOLUTION                              )   COMPLAINT
11   THREAD STORE,                                            )   JURY TRIAL DEMANDED
                                        Defendant.
12
13
14
                     Plaintiff, GIANNIS ANTETOKOUNMPO (“Antetokounmpo” or “Plaintiff”), an
15
16   individual, by and through its undersigned attorneys, PARDALIS & NOHAVICKA, LLP,

17   hereby alleges as follows against Defendant JOHN STANKO d/b/a EVOLUTION THREAD
18
     STORE (“Defendant”):
19
                                                NATURE OF ACTION
20
              1.       Antetokounmpo brings this action for the infringement of his GREEK FREAK
21
22   trademark by Defendant through the unauthorized use of the GREEK FREAK mark, including,

23   without limitation, by advertising, marketing, promoting, distributing, displaying, offering for
24
     sale and selling unlicensed infringing products bearing the GREEK FREAK brand label.
25
              2.       This action involves claims for:
26
27
28
                                                              1
                 Case 1:20-cv-04867-NRB Document 1 Filed 06/25/20 Page 2 of 20



                     1) Trademark infringement of Antetokounmpo's federally registered mark in
 1
 2                   violation of §32 of the Federal Trademark (Lanham) Act, 15 U.S.C. § 1051 et

 3                   seq.;
 4
                     2) Counterfeiting of Antetokounmpo's federally registered trademark in violation
 5
                     of 15 U.S.C. § § 1114(1)(a)-(b), 1116(d), and 1117(b)-(c);
 6
 7                   3) Federal Trademark Dilution;

 8                   4) False designation of origin, passing off and unfair competition in violation of
 9                   Section 43(a) of the Trademark Act of 1946, as amended with 15 U.S.C. § 1125
10
                     (a);
11
                     5) Common Law Trade Name, Trademark and Service Mark Infringement;
12
13                   6) Deceptive Acts and Practices (N.Y. Gen Bus L. § 349);

14                   7) Common Law Trademark Dilution;
15                   8) Common Law Unfair Competition;
16
                     9) Unjust Enrichment;
17
                     10) Tortious Interference with prospective economic advantage;
18
19                   11) False Labeling in Violation of the Lanham Act; and

20                   12) Conspiracy and Concert of Action.
21
            3.       Antetokounmpo is widely identified by his nickname the “Greek Freak”. Further,
22
     he has been using his nickname, Greek Freak, as a trademark in U.S. commerce (the “GREEK
23
24   FREAK mark”); Antetokounmpo’s products are distributed under the GREEK FREAK mark at

25   stores and markets throughout the United States.
26          4.       Antetokounmpo has expended substantial time, money and resources
27
     successfully developing, promoting and advertising his GREEK FREAK-branded products.
28
                                                      2
                 Case 1:20-cv-04867-NRB Document 1 Filed 06/25/20 Page 3 of 20



            5.       Through his efforts, and as a result of Antetokounmpo's continuous and extensive
 1
 2   use of his GREEK FREAK mark, Antetokounmpo’s GREEK FREAK mark has become famous,

 3   and exclusively associated with Antetokounmpo and Antetokounmpo's products.
 4
            6.       Nevertheless, upon information and belief, Defendant has been designing, selling
 5
     and distributing T-shirts, under the GREEK FREAK brand mark and by using the GREEK
 6
 7   FREAK brand as the name of a clothing collection.

 8          7.       Upon learning of Defendant's unauthorized use of the GREEK FREAK mark and
 9   brand, Antetokounmpo took immediate action and asked Defendant to provide him with a full
10
     accounting of all merchandise sold by Defendant that is infringing upon Plaintiff’s trademark
11
     (the "Infringing Products").
12
13          8.       Moreover, Antetokounmpo demanded that Defendant cease selling the Infringing

14   Products using the GREEK FREAK mark and brand.
15          9.       Defendant, after receiving Antetokounmpo's cease and desist letter, failed to
16
     respond or cooperate to provide a truthful record of his profits from the sale of GREEK FREAK
17
     branded products.
18
19          10.      Furthermore, Defendant failed to cooperate with Antetokounmpo’s request for

20   surrender of the infringing inventory and other reasonable requests which were meant to ensure
21
     that the infringement has ceased and that Antetokounmpo’s has been adequately compensated
22
     for the damages he incurred.
23
24          11.      As a result of Defendant's wrongful conduct, Antetokounmpo brings this action

25   for monetary and injunctive relief.
26
27                                  JURISDICTION AND VENUE
                      Federal Question Jurisdiction and Supplemental Jurisdiction
28
                                                     3
                 Case 1:20-cv-04867-NRB Document 1 Filed 06/25/20 Page 4 of 20




 1
 2          12.      This action arises under the Lanham Act, 15 U.S.C. § 1051 et seq. and the

 3   statutory and common laws of the State of New York. This Court has subject matter jurisdiction
 4
     over this action over Plaintiff’s federal claims under 28 U.S.C. §1331 and 1338(a).
 5
            13.      This Court has supplemental jurisdiction over Plaintiff’s state law claims under
 6
 7   28 U.S.C. §§ 1367(a), because they are so related to the claims within the original jurisdiction

 8   of the Court that they form part of the same case or controversy under Article III of the United
 9   States Constitution.
10
            14.      Personal jurisdiction exists over Defendant in this judicial district pursuant to
11
     N.Y.C.P.L.R. § 302(a)(1) and N.Y.C.P.L.R. § 302(a)(3), or in the alternative, Federal Rule of
12
13   Civil Procedure 4(k), because, upon information and belief, Defendant regularly conducts,

14   transacts and/or solicits business in New York and in this judicial district, and/or derives
15   substantial revenue from his business transactions in New York and in this judicial district and/or
16
     otherwise avails himself of the privileges and protections of the laws of the State of New York
17
     such that this Court's assertion of jurisdiction over Defendant does not offend traditional notions
18
19   of fair play and due process, and/or Defendant's infringing actions caused injury to Plaintiff in

20   New York and in this judicial district such that Defendant should reasonably expect such actions
21
     to have consequences in New York and in this judicial district, for example:
22
            a)       Upon information and belief, Defendant has been systematically directing and/or
23
24          targeting his business activities at consumers all over the country, including New York,

25          through his website where consumers can place orders.
26          b)       Defendant uses Etsy.com to sell the Infringing Products, a website which
27
            provides information about and describes the goods sold; it further allows online
28
                                                      4
                 Case 1:20-cv-04867-NRB Document 1 Filed 06/25/20 Page 5 of 20



            sales with the use of a credit card and other means of payment, and it provides for
 1
 2          shipping of purchased items.

 3          c)       Upon information and belief, Defendant is aware of the products that
 4
            Antetokounmpo offers, namely the GREEK FREAK products and the GREEK FREAK
 5
            mark. Defendant is aware that his infringing actions, alleged herein, are likely to cause
 6
 7          injury to Antetokounmpo in New York and in this judicial district specifically, as

 8          Antetokounmpo conducts substantial business in New York.
 9          15.      Venue is proper in this District under 28 U.S.C. §§ 1391(b) and (c), because acts
10
     giving rise to this complaint occurred within this judicial district.
11
                                              THE PARTIES
12
13          16.      Plaintiff, Giannis Antetokounmpo, is an individual residing in Chicago, Illinois.

14   Antetokounmpo is an internationally famous athlete and professional basketball player, born in
15
     Greece and currently residing in the U.S.
16
            17.      In 2007, Antetokounmpo started playing basketball, and by 2009, he was playing
17
     competitively for the youth squad of Filathlitikos. From 2013 to the present, he has been playing
18
19   for the Milwaukee Bucks in the National Basketball Association ("NBA"). Antetokounmpo

20   recently won the MVP at the 2019 NBA Awards.
21
            18.      Giannis Antetokounmpo is widely known under his nickname the “GREEK
22
     FREAK”. His popularity has been rising over the last years and he has participated or licensed
23
24   his name/nickname and/or likeness to various brands and campaigns.

25          19.      Upon information and belief, John Stanko is an individual with an address at 2086
26   Westridge Blvd., Bartlett IL 60103.
27
28
                                                        5
               Case 1:20-cv-04867-NRB Document 1 Filed 06/25/20 Page 6 of 20



                     FACTUAL ALLEGATIONS APPLICABLE TO ALL CLAIMS
 1
 2   Antetokounmpo's recognized GREEK FREAK Mark

 3
            20.      Antetokounmpo has built a strong reputation for his professional skills which is
 4
     further reflected in the quality of the products he offers.
 5
 6          21.      Antetokounmpo has continually used his GREEK FREAK mark in connection

 7   with his products in U.S. commerce at least as early as 2017. He has been identified as the
 8
     “GREEK FREAK” even earlier than that, due to his impressive professional abilities and
 9
     achievements.
10
            22.      During this time, Plaintiff has engaged in substantial advertising and promotion,
11
12   and has expended substantial time, money and resources successfully developing and promoting

13   the GREEK FREAK mark and brand.
14
            23.      Plaintiff has also entered into licensing and other similar agreements with third
15
     parties, for the authorized use of the GREEK FREAK mark in commerce in connection with a
16
17   variety of goods.

18          24.      The GREEK FREAK products are directly associated with Antetokounmpo as he
19   is recognized as the “Greek Freak”, and they distinguish themselves among competitive products
20
     based on their association with Antetokounmpo and their superior design and quality.
21
            25.      In addition to continuous and uninterrupted use in commerce, Antetokounmpo
22
23   has applied for, and obtained, a federal registration for his GREEK FREAK mark (EXHIBIT A).

24   Antetokounmpo has also applied for a variation of his GREEK FREAK mark, namely for the
25   mark “GREEK FR34K” which includes the numbers appearing on his NBA jersey. This mark
26
     has been approved for registration and no third party oppositions have been filed against it;
27
     therefore it will be registered with the United States Patent and Trademark Office soon
28
                                                        6
               Case 1:20-cv-04867-NRB Document 1 Filed 06/25/20 Page 7 of 20



     (EXHIBIT B). This mark also covers apparel and related items, among other.
 1
 2           26.      Antetokounmpo’s U.S. trademark registration for the GREEK FREAK mark

 3   covers "Backpacks" in International Class 18 and "Shirts, t-shirts, sweatshirts, hooded
 4
     sweatshirts, jackets, hooded jackets, sports jerseys, socks, warm up suits, caps, hats" in
 5
     International Class 25 (Registration No. 5401870).
 6
 7           27.      Antetokounmpo has expended substantial time, money and resources

 8   successfully developing, promoting and advertising his GREEK FREAK mark.
 9           28.      Antetokounmpo has sold tens of thousands of dollars of products under the
10
     GREEK FREAK mark.
11
             29.      Antetokounmpo has used the GREEK FREAK brand continuously and
12
13   exclusively, and any products offered under that mark are directly associated with him.

14           30.      As a result, Plaintiff’s mark has become famous, and an extremely valuable asset
15   for Plaintiff.
16
     Defendant's Infringing Activities
17
             31.      Notwithstanding Antetokounmpo's established rights in the GREEK FREAK
18
19   mark, upon information and belief, Defendant has advertised and sold various products under

20   the “GREEK FREAK” name through various media, platforms, and websites including Etsy.com
21
     (EXHIBIT C).
22
             32.      Defendant has engaged in this infringing activity despite having constructive
23
24   notice of Antetokounmpo's federal trademark rights under 15 U.S.C. §1072 and despite having

25   actual knowledge of Antetokounmpo's use of the GREEK FREAK mark, since Defendant offers
26   directly competitive products in the same marketplace.
27
             33.      Defendant's use of the GREEK FREAK mark postdates the date of first use of the
28
                                                      7
              Case 1:20-cv-04867-NRB Document 1 Filed 06/25/20 Page 8 of 20



     GREEK FREAK mark by Plaintiff.
 1
 2          34.     Plaintiff never authorized Defendant to design, advertise, sell and distribute

 3   products bearing the GREEK FREAK mark.
 4
            35.     On March 19, 2020, Plaintiff, through his attorneys, sent a Cease and Desist letter
 5
     to Defendant (EXHIBIT D), alerting it of Plaintiff’s exclusive rights in the mark and requesting
 6
 7   an accounting of all profits generated. Defendant never provided any evidence showing the

 8   cessation of his infringing activities, and never provided any accounting of his profits from sales
 9   of merchandise under the GREEK FREAK mark.
10
            36.     Defendant responded to the follow-up communications Plaintiff’s attorneys sent,
11
     but never provided a truthful accounting of his profits from sales of merchandise under the
12
13   GREEK FREAK mark.

14          37.     Furthermore, Defendant failed to cooperate with Plaintiff in good faith to reach
15   an agreement that would ensure that infringement ceased and Plaintiff is reasonably
16
     compensated for the damage he incurred.
17
            38.     Upon information and belief, before removing the “GREEK FREAK Collection”
18
19   from his website, Defendant had made substantial sales of products under it, capitalizing upon

20   Plaintiff’s famous mark.
21
            39.     Upon information and belief, the products offered by Defendant under the
22
     GREEK FREAK mark were of a particular aesthetic not aligned with Plaintiff and of a
23
24   substantially lower quality than the products offered by Plaintiff. Therefore, Defendant’s actions

25   constitute trademark dilution by tarnishment.
26          40.     Defendant's use of the GREEK FREAK mark is directly competitive with
27
     Plaintiff's use of the mark on his products and has caused confusion, mistake, and deception as
28
                                                      8
              Case 1:20-cv-04867-NRB Document 1 Filed 06/25/20 Page 9 of 20



     to the source of Defendant's goods and services.
 1
 2          41.     Defendant's failure to cooperate with Plaintiff in the face of a demand to cease

 3   and desist its infringing activities and to provide proof of sales and profits derived therefrom,
 4
     demonstrates Defendant’s bad faith intent to profit from Plaintiff’s success, by misleading,
 5
     confusing and deceiving consumers.
 6
 7          42.     There is no question that the products sold by Defendant under the GREEK

 8   FREAK mark were sold by Defendant with the purpose of confusing and misleading consumers
 9   into believing that they are purchasing products associated with or endorsed by Giannis
10
     Antetokounmpo, one of the most successful and popular NBA players. Defendant therefore
11
     traded off the goodwill and reputation of Antetokounmpo by engaging in the unauthorized use
12
13   of Antetokounmpo's trademark and publicity rights.

14                             FIRST CAUSE OF ACTION
           Trademark Infringement of Plaintiff's Federal Registered Mark [15 U.S.C. §
15                               1114/Lanham Act § 32(a)]
16
            43.     Plaintiff incorporates by reference each and every allegation in the foregoing
17
     paragraphs of this Complaint.
18
19          44.     Since the early days of his career, Antetokounmpo has been identified as the

20   “GREEK FREAK”, and since at least as early as 2017, he has continuously and extensively used
21
     the GREEK FREAK mark in commerce, and has built its reputation under the same mark.
22
            45.     Antetokounmpo owns Federal Registration No. 5401870 for the GREEK FREAK
23
24   mark. This registration is valid, subsisting, and prima facie evidence of the validity of the

25   GREEK FREAK mark, Antetokounmpo's ownership of the mark, and Antetokounmpo's
26   exclusive right to use the mark in commerce.
27
            46.     Defendant made unauthorized use of the GREEK FREAK mark for t-shirts are
28
                                                        9
              Case 1:20-cv-04867-NRB Document 1 Filed 06/25/20 Page 10 of 20



     confusingly similar to, related to, and directly competitive with Antetokounmpo's goods sold
 1
 2   under the GREEK FREAK mark.

 3           47.     Defendant’s unauthorized use of the GREEK FREAK mark is likely to cause
 4
     confusion, mistake, and deception as to the source, sponsorship or approval of Defendant's
 5
     products and/or result in the mistaken belief that Defendant is somehow legitimately affiliated,
 6
 7   connected or associated with Antetokounmpo.

 8           48.     Defendant's aforesaid acts, specifically Defendant’s unlawful misappropriation
 9   of the GREEK FREAK mark, constitute willful trademark infringement of a federally registered
10
     trademark in violation of the Lanham Act, 15 U.S.C. § 1114.
11
             49.     By reason of Defendant's aforesaid acts, Plaintiff has suffered and will continue
12
13   to suffer damage and injury to its business reputation and goodwill and will sustain loss of

14   revenue and profits.
15           50.     Unless enjoined by this Court, Defendant will potentially continue to perform the
16
     acts complained of herein and cause said damages and injury, all to the immediate and irreparable
17
     harm of Plaintiff. Plaintiff has no adequate remedy at law for Defendant's wrongful acts.
18
19                               SECOND CAUSE OF ACTION
            Trademark Counterfeiting Under Sections 32, 34 and 35 of the Lanham Act, 15
20                       U.S.C. § §1114(1)(b), 1116(d), and 1117(b)-(c)
21
22           51.     Plaintiff incorporates by reference each and every allegation in the foregoing

23   paragraphs of this Complaint.
24
             52.     Plaintiff is the exclusive owner of all right and title to the GREEK FREAK mark.
25
             53.     Plaintiff has continuously used the GREEK FREAK mark in interstate commerce
26
27   since on or before the date of the first use as reflected in its registration attached hereto as Exhibit

28   A.
                                                        10
              Case 1:20-cv-04867-NRB Document 1 Filed 06/25/20 Page 11 of 20



             54.     Without Plaintiff's authorization or consent, with knowledge of Plaintiff's rights
 1
 2   in the GREEK FREAK mark and with knowledge that Defendant's products bear counterfeit

 3   marks, Defendant intentionally reproduced, copied and/or colorably imitated the GREEK
 4
     FREAK mark which on products which are indistinguishable from the actual/original products
 5
     offered under the GREEK FREAK mark by Plaintiff.
 6
 7           55.     Defendant's infringing products are likely to cause confusion, mistake and

 8   deception among the general purchasing public as to the origin of these infringing products, and
 9   are likely to deceive consumers, the public and the trade into believing that Defendant's
10
     infringing products originate from, are associated with or are otherwise authorized or endorsed
11
     by Plaintiff.
12
13           56.     As a direct and proximate result of Defendant's illegal actions alleged herein,

14   Defendant has caused substantial monetary loss and irreparable injury and damage to Plaintiff,
15   his business, reputation and valuable rights in the GREEK FREAK mark and the goodwill
16
     associated therewith, in an amount as yet unknown, but to be determined at trial.
17
             57.     Plaintiff has no adequate remedy at law.
18
19           58.     Unless immediately enjoined, Defendant will continue to cause such substantial

20   and irreparable injury, loss and damage to Plaintiff.
21
             59.     Plaintiff is entitled to injunctive relief, damages for the irreparable harm caused
22
     by Defendant's infringing activities, and all gains, profits and advantages obtained by Defendant
23
24   as a result therefrom, enhanced discretionary damages, treble damages and/or statutory damages

25   of up to $2,000,000.00 per counterfeit mark per type of goods sold, offered for sale or distributed
26   and reasonable attorneys' fees and costs.
27
                                      THIRD CAUSE OF ACTION
28                           Federal Trademark Dilution (15 U.S.C. § 1125 (c))
                                                      11
              Case 1:20-cv-04867-NRB Document 1 Filed 06/25/20 Page 12 of 20




 1
 2          60.        Plaintiff incorporates by reference each and every allegation in the foregoing

 3   paragraphs of this Complaint.
 4
            61.        As a result of Plaintiff’s widespread and continuous use of his GREEK FREAK
 5
     mark in commerce in the United States and as a result of Plaintiff’s fame and direct association
 6
 7   with such mark, the GREEK FREAK mark is famous within the meaning of relevant statutes.

 8          62.        Defendant's unauthorized commercial use of the GREEK FREAK mark was
 9   willfully intended to trade on Plaintiff's reputation.
10
            63.        Defendant's unauthorized commercial use of the GREEK FREAK mark has
11
     caused and continues to cause irreparable injury to Plaintiff and his business reputation and has
12
13   diluted the distinctive quality of Plaintiff's famous GREEK FREAK mark within the meaning of

14   15 U.S.C. § 1125 (c).
15          64.        Upon information and belief, Defendant has profited or will profit through his
16
     wrongful conduct and activities.
17
            65.        Defendant's conduct complained herein is malicious, fraudulent, deliberate,
18
19   and/or willful.

20          66.        As a result of Defendant's conduct, Plaintiff is entitled to injunctive relief, and is
21
     entitled to recover damages by reason of Defendant's acts.
22
                                    FOURTH CAUSE OF ACTION
23            False designation of Origin, Passing Off and Unfair Competition [15 U.S.C §
24                                    1125(a)/Lanham Act § 43(a)]

25
            67.        Plaintiff incorporates by reference each and every allegation in the foregoing
26
27   paragraphs of this Complaint.

28          68.        Plaintiff as the owner of all right, title and interest in and to the GREEK FREAK
                                                         12
                Case 1:20-cv-04867-NRB Document 1 Filed 06/25/20 Page 13 of 20



     mark, has standing to maintain an action for false designation of origin and unfair competition
 1
 2   under the Federal Trademark Statute, Lanham Act § 43(a) (15 U.S.C. § 1125).

 3             69.   Since 2017, Plaintiff has continuously and extensively advertised and marketed
 4
     his products under his GREEK FREAK mark throughout the United States.
 5
               70.   Plaintiff’s GREEK FREAK mark is inherently distinctive.
 6
 7             71.   As a result of Plaintiff’s continuous use of the GREEK FREAK mark in

 8   connection with his products and Plaintiff’s reputation and fame, the GREEK FREAK mark has
 9   become widely recognized among consumers as a source-identifier of Plaintiff's products.
10
               72.   Defendant's unauthorized use of the GREEK FREAK mark in connection with
11
     clothing products causes confusion, mistake, and deception as to the source, sponsorship, or
12
13   approval of Defendant's products by Plaintiff and results in the mistaken belief that Defendant

14   and his products are somehow legitimately affiliated, connected or associated with Plaintiff.
15             73.   By designing, advertising, marketing, promoting, distributing, offering for sale or
16
     otherwise dealing with the infringing products, Defendant has traded off the goodwill of Plaintiff
17
     and his products, thereby directly and unfairly competing with Plaintiff.
18
19             74.   Defendant knew, or by the exercise of reasonable care should have known, that

20   the infringing products would cause confusion, mistake and deception among consumers and the
21
     public.
22
               75.   Defendant's aforesaid acts constitute willful unfair competition with Plaintiff, in
23
24   violation of the Lanham Act, 15 U.S.C. § 1125 (a).

25             76.   Upon information and belief, Defendant's aforementioned wrongful actions have
26   been knowing, deliberate, willful, intended to cause confusion, to cause mistake and to deceive
27
     consumers and were performed with the intent to trade on the goodwill and reputation of
28
                                                      13
                  Case 1:20-cv-04867-NRB Document 1 Filed 06/25/20 Page 14 of 20



     Plaintiff.
 1
 2             77.    By reason of Defendant's aforesaid acts, Plaintiff has suffered and will continue

 3   to suffer damage and injury to its business, reputation and goodwill, and will sustain loss of
 4
     revenue and profits.
 5
               78.    Unless enjoined by this Court, Defendant will continue to perform the acts
 6
 7   complained of herein and cause said damages and injury, all to the immediate and irreparable

 8   harm of Plaintiff. Plaintiff has no adequate remedy at law for Defendant's wrongful acts
 9                                FIFTH CAUSE OF ACTION
10                       Common Law Trade Name, Trademark Infringement

11             79.    Plaintiff incorporates by reference each and every allegation in the foregoing
12   paragraphs of this Complaint.
13
               80.    Plaintiff has established and enjoys common law trade name and trademark
14
     rights in the GREEK FREAK mark in connection with clothing and related products, through
15
16   continuous, extensive and uninterrupted use of the mark in commerce throughout the United

17   States.
18
               81.    By his wrongful acts, Defendant has caused, and unless restrained by this Court
19
     will continue to cause, serious and irreparable injury and damage to Plaintiff and to the goodwill,
20
     reputation and proven business success associated with the GREEK FREAK mark.
21
22             82.    Upon information and belief, Defendant has profited and will profit by his

23   conduct and activities.
24
               83.    Upon information and belief, Defendant's conduct complained of herein is
25
     malicious, fraudulent, deliberate, and/or willful.
26
27             84.    Plaintiff has no adequate remedy at law.

28                                        SIXTH CAUSE OF ACTION
                                                      14
              Case 1:20-cv-04867-NRB Document 1 Filed 06/25/20 Page 15 of 20



                   Deceptive Acts and Unfair Trade Practices (N.Y. Gen Bus L. § 349)
 1
 2           85.    Plaintiff incorporates by reference each and every allegation in the foregoing

 3   paragraphs of this Complaint.
 4
             86.    Defendant's activities consist of deceptive acts and practices in the conduct of his
 5
     business.
 6
 7           87.    Defendant's aforementioned deceptive acts are aimed at consumers, and are

 8   materially misleading with respect to the source, sponsorship, and affiliation or approval of
 9   Defendant's activities, and/or falsely suggest that Defendant is somehow legitimately affiliated,
10
     connected, or associated with Plaintiff.
11
             88.    Plaintiff has been, and will continue to be, damaged by Defendant's deceptive
12
13   acts and practices in an amount to be determined at trial.

14           89.    Defendant has caused, and will continue to cause, irreparable injury to Plaintiff
15   and to the public unless restrained by this Court, pursuant to N.Y. Gen. Bus. L. § 349.
16
                                     SEVENTH CAUSE OF ACTION
17                             Trademark Dilution (N.Y. Gen. Bus. L. § 360-1)
18
             90.    Plaintiff incorporates by reference each and every allegation in the foregoing
19
     paragraphs of this Complaint.
20
             91.    Defendant's aforesaid acts have created a likelihood of injury to the business
21
22   reputation of Plaintiff and likelihood of dilution of the distinctive quality of the GREEK FREAK

23   mark.
24
             92.    Defendant's acts have caused, and will continue to cause irreparable injury to
25
     Plaintiff unless restrained by this Court, pursuant to N.Y. Gen. Bus. L. § 360-1.
26
27                                       EIGHT CAUSE OF ACTION
                                       Common Law Unfair Competition
28
                                                      15
              Case 1:20-cv-04867-NRB Document 1 Filed 06/25/20 Page 16 of 20



             93.     Plaintiff incorporates by reference each and every allegation in the foregoing
 1
 2   paragraphs of this Complaint.

 3           94.     Defendant's aforesaid activities constitute deliberate passing off, unfair
 4
     competition, misappropriation, unjust enrichment, unfair and fraudulent business practices, and
 5
     misuse of Plaintiff's GREEK FREAK mark under the common law of the State of New York.
 6
 7           95.     Upon information and belief, Defendant's conduct is willful, deliberate,

 8   intentional, and in bad faith.
 9           96.     By reason of Defendant's aforesaid acts, Plaintiff has suffered and will continue
10
     to suffer damage and injury to its business, reputation and good will, and will sustain loss of
11
     revenues and profits.
12
13           97.     Unless and until enjoined by this Court, Defendant will continue to perform the

14   acts complained herein and cause said damages and injury, all to the immediate and irreparable
15   harm of Plaintiff. Plaintiff has no adequate remedy at law for Defendant's wrongful acts.
16
                                       NINTH CAUSE OF ACTION
17                                         Unjust Enrichment
18
             98.     Plaintiff incorporates by reference each and every allegation in the foregoing
19
     paragraphs of this Complaint.
20
             99.     By virtue of the egregious and illegal acts of Defendant as described herein,
21
22   Defendant has been unjustly enriched in an amount to be proven at trial.

23           100.    Defendant's retention of monies gained through his deceptive business practices,
24
     infringement, acts of deceit, and otherwise would serve to unjustly enrich Defendant and would
25
     be contrary to the interests of justice.
26
27                                    TENTH CAUSE OF ACTION
                       Tortious Interference with Prospective Economic Advantage
28
                                                     16
               Case 1:20-cv-04867-NRB Document 1 Filed 06/25/20 Page 17 of 20



              101.   Plaintiff incorporates by reference each and every allegation in the foregoing
 1
 2   paragraphs of this Complaint.

 3            102.   Plaintiff has enjoyed long and successful business relationships with its
 4
     authorized distributors and customers.
 5
              103.   Defendant’s conduct has interfered with these relationships and constitutes
 6
 7   tortious interference with prospective business relationships with these distributors and

 8   customers.
 9            104.   Defendant employed wrongful means in an effort to harm Plaintiff, Plaintiff’s
10
     reputation, Plaintiff’s relationship with his customers and his distribution network, for which
11
     Defendant and any other identified person or entity who has acted in concert or in participation
12
13   with him, are liable to Plaintiff for actual and punitive damages in an amount to be proven at

14   trial.
15                                   ELEVENTH CAUSE OF ACTION
16                             False Labeling in Violation of the Lanham Act

17
              105.   Plaintiff incorporates by reference each and every allegation in the foregoing
18
19   paragraphs of this Complaint.

20            106.   Defendant has used the GREEK FREAK mark in order to promote, distribute,
21
     offer for sale and sell his products, inter alia, by labeling such products with the GREEK FREAK
22
     mark.
23
24            107.   Defendant’s actions constitute a direct violation of Plaintiff’s trademark rights in

25   the GREEK FREAK mark.
26            108.   Plaintiff is sole owner of the GREEK FREAK mark.
27
              109.   Defendant’s false labeling has caused confusion, mistake, and deception among
28
                                                       17
              Case 1:20-cv-04867-NRB Document 1 Filed 06/25/20 Page 18 of 20



     buyers of the counterfeited products and all purchasers of the GREEK FREAK products as to
 1
 2   Defendant’s affiliation, connection, or association with Plaintiff and Plaintiff’s authorized

 3   distributors.
 4
             110.    The false trade statements have also caused confusion, mistake, and deception
 5
     among buyers of the counterfeited products and all purchasers of the GREEK FREAK brand
 6
 7   products as to the origin, sponsorship, approval or endorsement by Plaintiff of the above-pled

 8   counterfeit goods.
 9           111.    By setting forth the false labeling on the counterfeit goods, and as pled above in
10
     this complaint, Defendant has proximately contributed to the harm that Plaintiff has suffered.
11
             112.    Defendant has therefore committed an actionable wrong under 15 U.S.C. §
12
13   1125(a)(1)(A) and is liable to Plaintiff for such remedies as are afforded it under 15 U.S.C. §§

14   1117 and 1125(a)(1).
15                                 TWELFTH CAUSE OF ACTION
16                                 Conspiracy and Concert of Action

17           113.    Plaintiff incorporates by reference each and every allegation in the foregoing
18
     paragraphs of this Complaint.
19
             114.    Upon information and belief, Plaintiff has conspired with unknown
20
     manufacturers and/or suppliers in the U.S. and/or overseas and other persons to illegally
21
22   manufacture and/or import in the United States, products under the GREEK FREAK mark.

23           115.    Defendant’s conduct combined with the conduct of unknown third parties
24
     constitutes conspiracy and concert of action to tortuously interfere with Plaintiff’s business, for
25
     which each conspirator is liable to Plaintiff for damages.
26
27                                       PRAYER FOR RELIEF

28           WHEREFORE, Plaintiff requests that this Court enter judgment in its favor and against
                                                      18
              Case 1:20-cv-04867-NRB Document 1 Filed 06/25/20 Page 19 of 20



     Defendant on all its claims and award the following to Plaintiff:
 1
 2
 3          1. Preliminary and permanent injunctive relief enjoining Defendant and his agents,
 4
     attorneys, employees, and all others in active concern or participation with them from:
 5
            (a) any further acts of infringement of Plaintiff’s intellectual property rights in the
 6
 7          GREEK FREAK mark, and in any similar mark Plaintiff owns, uses and/or may use.

 8          (b) using Plaintiff’s name, likeness and/or the GREEK FREAK mark and any variation
 9          that is confusingly similar to the Plaintiff’s mark unless expressly and specifically
10
            authorized by Plaintiff;
11
            (c) doing any act or thing that is likely to dilute the distinctiveness of Plaintiff’s
12
13          GREEK FREAK mark or that is likely to tarnish the goodwill associated with it.

14          2. An order, pursuant to 15 U.S.C. § 1116 (a), directing Defendant to file with the Court
15   and serve on counsel for Plaintiff within thirty (30) days after the entry of injunction issued by
16
     this Court, a sworn statement setting forth in detail the manner and form in which Defendant has
17
     complied with the injunction;
18
19          3. The following damages:

20          (a) All monetary actual and/or statutory damages sustained and to be sustained by
21
            Plaintiff as a consequence of Defendant's unlawful conduct, said amount to be trebled
22
            pursuant to 15 U.S.C. § 1117 N.Y. Gen. Bus. L. §349, N.Y. Gen. Bus. L. § 360-m,
23
24          and/or any other applicable statute;

25          (b) All exemplary and/or punitive damages to which Plaintiff is entitled under statutory
26          or common law;
27
            (c) Pre-judgement interest according to law;
28
                                                     19
            Case 1:20-cv-04867-NRB Document 1 Filed 06/25/20 Page 20 of 20



           (d) Plaintiff’s reasonable attorney’s fees, pursuant to 15 U.S.C. § 1117, N.Y. Gen. Bus.
 1
 2         L. § 349, N.Y. Gen. Bus. L. § 360-m, and/or any other applicable statute, together with

 3         the costs and disbursements of this action; and
 4
           4. Such other and further relief as the Court deems just and proper.
 5
                                   DEMAND FOR JURY TRIAL
 6
 7         Plaintiff Giannis Antetokounmpo, an individual, hereby demands a jury trial.

 8
 9   Dated: New York, New York
10         June 25, 2020
11
12                                               Respectfully submitted,

13                                               PARDALIS & NOHAVICKA, LLP
                                                        By:     _/s/ Anastasi Pardalis _____
14
                                                                Anastasi Pardalis
15                                                              Attorneys for Plaintiff
                                                                950 Third Avenue, 25th Floor
16                                                              New York, NY 10022
17                                                              Tel.: (718) 777 0400
                                                                Fax: (718) 777 0599
18                                                              taso@pnlawyers.com
19
20
21
22
23
24
25
26
27
28
                                                   20
